Citation Nr: 1614342	
Decision Date: 04/08/16    Archive Date: 04/25/16

DOCKET NO.  13-11 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for scoliosis.

2.  Entitlement to service connection for a right ankle disability.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

M. L. Marcum, Associate Counsel





INTRODUCTION

The veteran served on active duty from April 5, 2011 to June 6, 2011.  

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The issue of entitlement to service connection for scoliosis is addressed in the Remand portion of the decision below.


FINDING OF FACT

The evidence does not clearly and unmistakably show that the Veteran had a preexisting right ankle disability, and the most probative evidence fails to show that the Veteran currently has a right ankle disability related to her military service.


CONCLUSION OF LAW

The criteria for service connection for a right ankle disability have not been met.  38 U.S.C.A. §§ 1110, 1111, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(b), 3.306 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015). 

The Veteran participated in the Fully Developed Claim Program (FDC).  The FDC was designed to expedite the claims process.  Thus, the Veteran received complete VCAA notice in conjunction with her September 2011 application for benefits.  See VA Form 21-526EZ; Veterans Benefits Administration (VBA) Fast Letter 12-25, The Fully Developed Claim Program, November 8, 2012; see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b).  Furthermore, as part of her application for benefits, the Veteran signed a statement certifying that she had submitted all information or evidence to support her claim, or had no further information or evidence to submit.  After the RO issued the December 2011 rating decision denying her claims seeking entitlement to service connection for scoliosis and entitlement to service connection for a right ankle disability, the Veteran was provided an adequate period of time to submit information and evidence before readjudication of these claims in a February 2013 statement of the case (SOC).  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (holding that readjudication of the claim, including by way of an SOC, cures any timing delay in VCAA notice).  Accordingly, the duty to notify the Veteran has been satisfied.

The duty to assist the Veteran has also been satisfied.  The RO has obtained the Veteran's available service treatment records, and her available post-service medical records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

In November 2011, the Veteran was provided with a VA examination to assess the nature of her claimed right ankle disability.  The VA examiner reviewed the claims file and performed a comprehensive diagnostic evaluation of the Veteran's claimed right ankle disability.  Thereafter, the VA examiner reported her findings and provided a medical opinion with supporting rationale for the conclusions reached.  The Veteran has not claimed that this examination was inadequate.  Accordingly, the Board finds that the November 2011VA examination is adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).   

Finally, there is no indication in the record that additional evidence relevant to the issue being addressed below is available and not already part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.

II. General Legal Criteria and Analysis

The Veteran is seeking entitlement to service connection for a right ankle disability.  Specifically, she claims that she had a preexisting ankle disability which was aggravated by physical training during her military service.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

A veteran will be considered to have been in sound condition when examined and accepted for service, except as to disorders noted on entrance into service, or when clear and unmistakable evidence demonstrates that the disability existed prior to service and was not aggravated by service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Whether a preexisting disorder underwent an increase in severity during service is determined based on evidence of the manifestations of the disorder before, during, and after service.  38 C.F.R. § 3.306.  For a disorder to be considered aggravated in service, there must be worsening of the underlying condition, not just temporary or intermittent flare-ups of the symptoms of the condition.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).
The initial determination is whether the Veteran's claimed right ankle disability was present prior to service.  In Crowe v. Brown, 7 Vet. App. 238 (1994), the Court of Appeals for Veterans Claims (Court) indicated that the presumption of soundness attaches only where there has been an induction medical examination, and where a disability for which service connection is sought was not detected at the time of such examination.  The Court added that the regulation provides expressly that the term "noted" denotes only such conditions as are recorded in examination reports, and that history of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions.  38 C.F.R. § 3.304(b)(1).

In cases where the disease or injury at issue is not noted on the entrance examination, a two-pronged test is for consideration in determining whether the presumption of soundness has been rebutted.  First, VA must show by clear and unmistakable evidence that the disease or injury existed prior to service.  Second, VA must show by clear and unmistakable evidence that the preexisting disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003); see Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  The Veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id.  The Board must follow the precedent opinions of the General Counsel.  See 38 U.S.C.A. § 7104(c).

In this case, the Veteran's January 6, 2011 enlistment examination shows that her lower extremities were normal when she entered the United States Air Force.  On the accompanying report of medical history, the Veteran denied having any foot trouble, impaired use of legs or feet, swollen or painful joints, knee trouble, knee or foot surgery, the need to use corrective devices, bone/joint deformity, plates/screws or rods/pins in any bone, and broken bones.  Because the evidence of record does not show that the Veteran had a diagnosis of any right ankle disability upon entry into service, the presumption of soundness attaches with respect to that portion of the claim.  See 38 U.S.C.A. § 1111; see also Doran v. Brown, 6 Vet. App. 283, 286 (1994).  Thus, the burden is on VA to rebut the presumption by clear and unmistakable evidence that an acquired psychiatric disorder was both preexisting and not aggravated by service.
Based on the medical evidence of record, as well as the Veteran's statements, the Board finds that the evidence does not clearly and unmistakably show that the Veteran had an ankle that preexisted service.  The Board acknowledges the Veteran's September 2011statement asserting that "clearly these conditions were preexisting and were aggravated in her short time in service."  However, the Veteran's lay statement, by itself, does not establish that she had a right ankle disability which both existed prior to service and was aggravated by that service.  Moreover, a March 2006 private treatment note indicates that the Veteran was previously involved in a motor vehicle accident and a skating accident.  However this document does not indicate when these accidents occurred or what types of bodily injuries the Veteran sustained at that time.  As previously discussed, the Veteran's January 2011 enlistment examination was completely silent for any reference to a preexisting right ankle injury or disability.  Given that there is conflicting evidence as to whether the Veteran had a preexisting right ankle disability, the Board finds that the medical record does not show clearly and unmistakably that a right ankle disability existed prior to service.

As the record does not clearly and unmistakably that the Veteran had a right ankle disability that existed prior to service, the presumption of soundness has not been rebutted, and the Veteran's claim essentially becomes one for service connection based on service incurrence.  See 38 U.S.C.A. § 1111; Wagner, 370 F.3d at 1094-1096 (holding that where the presumption of soundness is not rebutted, a claim for service connection based on aggravation is converted into a claim for service connection based on service incurrence).

It does not necessarily follow, however, that an unrebutted presumption of soundness will lead to service connection for the disease or injury.  In order to prevail on the issue of entitlement to service connection, there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between the in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The Veteran's remaining service treatment records show that she sprained her left ankle in early May 2011 after jumping from a platform during training.  At that time, she was treated for complaints of bilateral ankle pain.  While the records clearly reflect that she sustained a left ankle injury during her military service, the service treatment records reveal that her right ankle range of motion was normal upon physical evaluation.  Moreover, in-service x-rays of the Veteran's right ankle revealed no evidence of fracture, only mild soft tissue swelling, and a small anterior joint effusion.  

The Veteran's post-service medical records, prior to her November 2011 VA examination, are silent for any complaints, treatment, or diagnosis regarding a right ankle disability since the Veteran separated from military service.  

The Veteran was afforded a VA examination in November 2011.  During the examination, she reported that she sprained her ankles on May 2, 2011, during her fourth week of basic training.  She stated that she was treated for the injury and was put on crutches and then a medical hold.  She indicated that she underwent two weeks of physical therapy but has not been seen since she separated from the military.  The Veteran reported that she continued experience bilateral ankle pain and as well as increased pain/flare-ups after prolonged sitting or standing.  The Veteran stated that she tends to limp during these flare-ups but is able to deal with it.  Upon physical evaluation, the Veteran was able to demonstrate full motion of the right ankle without objective evidence of pain.  Strength was normal, and there was no finding of instability.  X-rays were absent any abnormal findings for the right ankle and the examiner found that there was no functional loss for the right lower extremity attributable to the claimed condition.  The examiner acknowledged the Veteran's subjective reports of pain.  However, the examiner found that the Veteran's right ankle was normal.  As a result, the examiner did not provide a specific diagnosis regarding the Veteran's right ankle as there was insufficient evidence that the Veteran had an acute or chronic condition affecting the Veteran's right ankle.
In February 2012, the Veteran underwent a VA outpatient treatment session.  With regard to musculoskeletal issues, the Veteran denied having any problems with weakness, joint pain, swelling, stiffness, or decreased range of motion.  

Subsequent VA outpatient treatment records do not document any problems with the right ankle or diagnosis of disability associated with the right ankle.

After considering the evidence of record in its entirety, the Board concludes that the preponderance of the evidence weighs against finding that the Veteran has a current right ankle disability related to her military service.  The Veteran's service records show treatment for an ankle injury resulting in complaints of bilateral ankle pain.  However, the most probative evidence since separation does not establish that the Veteran has a current right ankle disability related to her military service.  As there is no competent evidence of record that the Veteran had the claimed right ankle disability at any time during the pendency of the claim, service connection must be denied.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (finding that in the absence of proof of present disability there can be no valid claim); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that a current disability exists if the diagnosed disability is present at the time the claim is filed or during the pendency of the claim, even if the disability resolves prior to adjudication).  

The Board acknowledges the Veteran's September 2011statement indicating that she hurt her ankles when she fell during Basic Training and that the Air Force let her enter active duty service knowing that she had a preexisting condition at that time.  Moreover, the Board observes that, when the Veteran filed her January 2012 notice of disagreement, she claimed that her right ankle soft tissue swelling and joint effusion during service "is causing the pain in her ankle at this time" and should be a diagnosis. 

To the extent that the Veteran asserts that she currently has a right ankle disability or that she had a right ankle disability at any time during the pendency of this appeal, the Board finds that her statements are not competent evidence to establish a current diagnosis or to provide an etiological opinion that any such disability is related to her military service.  Moreover, the evidence of record does not demonstrate that the Veteran possesses the ability, knowledge, or experience to provide competent diagnostic opinions.  Jandreau, 492 F.3d at 1377.  

Finally, insofar as the Veteran has claimed that she continues to experience residual right ankle pain and swelling, it has been established that symptoms alone, without a diagnosed or identifiable underlying malady or condition, do not constitute a disability for which service connection can be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom; Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

In the absence of competent medical evidence of a current right ankle disability, the criteria for establishing service connection for a right ankle disability have not been established.


ORDER

Service connection for a right ankle disability is denied.


REMAND

The Veteran is seeking entitlement to service connection for scoliosis.  She contends that she had a congenital scoliosis that was not detected prior to service, and that this preexisting scoliosis was aggravated by the physical demands of military service.  Review of the electronic claims file reveals that VA has a further duty to assist the Veteran in developing evidence pertinent to her claim herein.  38 U.S.C.A. § 5103A, 5107(a); 38 C.F.R. § 3.159.

The Veteran's service medical records reflect that she was treated for an in-service injury in May 2011 when she stepped off of a five-foot platform while at the "O-course."  When she was evaluated, the Veteran reported that "[s]he felt a pop, felt pain, and landed on her back."  The evaluation report also noted that there was no past/prior history of traumatic injury or event.  

In November 2011, the Veteran underwent a VA thoracolumbar spine examination.   The Veteran reported that she found out she had scoliosis about five years ago. She indicated that she was seeing a chiropractor on a regular basis prior to active duty service for treatment of this condition.  The Veteran indicated that, prior to service, she told her recruiter about this condition and was accepted as "fit" for active duty.  The Veteran claimed that, after she injured her ankles in service, she started having a lot of back pain.  She also stated that she has had a few massages since she separated from the military and that she takes ibuprofen a couple of times per month to alleviate the pain.  

In the corresponding evaluation report, the VA examiner noted that the Veteran had "congenital scoliosis" which was diagnosed in 2006.  However, the examiner also indicated that physical examination revealed a normal thoracolumbar spine and diagnostic testing was negative for any significant findings.  The examiner acknowledged the Veteran's subjective complaints of pain on movement but explained that current x-rays showed "no significant scoliosis" based on a minimal, essentially non-measurable S-shaped curvature of the spine.  The examiner then opined that the claimed condition, which clearly and unmistakably existed prior to service, was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness.  

In support of this opinion, the examiner noted that the available records showed that the Veteran was treated by a chiropractor for back pain following a motor vehicle accident and a skating accident prior to service and that she was told five years ago that she had scoliosis.  The examiner further noted that x-rays taken while on active duty showed very mild scoliosis and that x-rays taken during the current evaluation showed no significant scoliosis.  Lastly, the examiner indicated that, because the Veteran presented with full range of motion and without evidence of an acute or chronic back condition, the Veteran's back condition was "clearly and unmistakably not aggravated beyond its natural progression by her active military service." 

In April 2013, the Veteran submitted a statement from A. W., a licensed massage therapist.  A. W. indicated that she had treated the Veteran since March 10, 2011 with therapeutic massage therapy.  A. W. stated that the Veteran had a curvature of the spine (scoliosis) resulting in upper and lower back, hip, and neck pain.  A. W. also asserted that she was using massage therapy to help elongate the muscles along the spine to alleviate pain and discomfort.

Under these circumstances, the Board finds it necessary to remand this matter for a clarifying medical opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; see McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  As an initial matter, the Board observes that it is unclear from the record the Veteran actually has a current thoracolumbar spine disability or whether she had a thoracolumbar spine disability when she filed her claim in September 2011.  After reviewing the evidence of record, the examiner must conduct a clinical evaluation of the Veteran.  All pertinent clinical findings must be reported.  The examiner must identify all current thoracolumbar disabilities and any thoracolumbar disabilities that have been diagnosed since the Veteran filed her claim in September 2011.

If the Veteran currently has scoliosis or had scoliosis at any time during the appeal period, the examiner is asked to clarify whether congenital anomalies resulting in scoliosis are considered a congenital or developmental "defect" or "disease."  For VA purposes, a "disease" generally refers to a condition that is considered capable of improving or deteriorating while a "defect" is generally not considered capable of improving or deteriorating.  If the examiner indicates that scoliosis is a congenital or developmental defect, the examiner must explain whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran sustained a superimposed injury or disease in service that resulted in additional back disability.  If the examiner indicates that scoliosis is a disease, the examiner must then address whether the evidence clearly and unmistakably shows (obvious, manifest, and undebatable) that the Veteran's scoliosis preexisted active service; and if so, whether the evidence clearly and unmistakably shows that the preexisting scoliosis was not aggravated by service or whether any increase in disability was due to the natural progression of the disease.

In providing these opinions, the examiner is asked to consider and address the following evidence: the May 2011 service treatment record indicating that the Veteran was injured when she fell and landed on her back and had no medical history of traumatic injury or event; the November 2011 VA examiner's report that the Veteran was diagnosed as having "congenital scoliosis" in 2006 but did not currently have any significant scoliosis; the March 2006 report indicating that the Veteran was involved in a motor vehicle accident and a skating accident prior to her military service; and the April 2013 treatment report from A. W. indicating that the Veteran currently had a curvature of the spine (scoliosis).

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and ask her to identify all providers of treatment she has received for the claims on appeal and to provide authorizations for VA to obtain records of any such private treatment. After securing any necessary release, the RO must take appropriate action to obtain the identified records.  Updated records of all VA treatment must be obtained, if any such records exist.

2.  After completion of the foregoing, the RO must schedule the Veteran for an orthopedic examination to ascertain the nature and likely etiology of her lumbar spine disability.  Her entire VA record must be reviewed by the examiner in conjunction with the examination. 

Based on examination of the Veteran and review of the record (and noting the lumbar spine complaints in service, her lay accounts of continuing symptoms since, and the November 2011 VA examiner's report of a "congenital scoliosis" diagnosis in 2006), the examiner must provide opinions that respond to the following: 


(a)  The examiner must identify (by medical diagnosis) any/each chronic lumbar spine disability found. 

(b)  The examiner must explain whether congenital anomalies resulting in scoliosis are considered a congenital or developmental "defect" or "disease."  [Note: For VA purposes, a "disease" generally refers to a condition that is considered capable of improving or deteriorating while a "defect" is generally not considered capable of improving or deteriorating.].

(c)  If the examiner indicates that scoliosis is a congenital or developmental defect, the examiner must explain whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran sustained a superimposed injury or disease in service that resulted in additional back disability. 

(d)  If the examiner indicates that scoliosis is a disease, the examiner must then address whether the evidence clearly and unmistakably shows (obvious, manifest, and undebatable) that the Veteran's scoliosis preexisted active service.

(e)  If the answer to (d) is "yes," the examiner must indicate whether the evidence clearly and unmistakably shows that the preexisting scoliosis was not aggravated by service or whether any increase in disability was due to the natural progression of the disease.

The examiner must identify any such evidence with specificity.

(f)  If the answer to either (d) or (e) is "no," the examiner must indicate whether it is at least as likely as not  (a probability of 50 percent or greater) that any currently diagnosed thoracic spine disability had its onset in service.

The examiner must explain the rationale for all opinions in detail, citing to supporting clinical data and/or medical literature, as appropriate.  The explanation must include comment on the Veteran's reports of continuous/recurring symptoms since service/injury therein as well as the following evidence:  

(i) the May 2011 service treatment record indicating that the Veteran was injured when she fell and landed on her back and had no medical history of traumatic injury or event; (ii) the November 2011 VA examiner's report that the Veteran was diagnosed as having "congenital scoliosis" in 2006 but did not currently have any significant scoliosis; (iii) the March 2006 report indicating that the Veteran was involved in a motor vehicle accident and a skating accident prior to her military service; and (iv) the April 2013 treatment report from A. W. indicating that the Veteran currently had a curvature of the spine (scoliosis).

If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  The RO must notify the Veteran that it is her responsibility to report for any examination scheduled, and to cooperate in the development of her claim. The consequences for failure to report for a VA examination without good cause may include denial of her claim. 38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to her last known address. Documentation must be also be obtained and associated with the Veteran's electronic claims file demonstrating any notice that was sent was returned as undeliverable.

4.  After completing the above actions, and any other development indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim of entitlement to service connection for scoliosis must be readjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran.  After she has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


